                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JOHN JOHNSON,

           Petitioner,

v.                                             Civil Action No. 5:19CV154
                                                                  (STAMP)
R. KEYES, Acting Warden,

           Respondent.


                       MEMORANDUM OPINION AND ORDER
                    AFFIRMING AND ADOPTING REPORT AND
                   RECOMMENDATION OF MAGISTRATE JUDGE
                 AND OVERRULING PETITIONER’S OBJECTIONS

                             I.   Background

     The pro se1 petitioner filed his petition under § 2241.               ECF

No. 1.   In his petition, the petitioner states that the Federal

Bureau of Prisons (“BOP”) is trying to carry out a death sentence

“the Court did not give [him].”         Id. at 6.

     United States Magistrate James P. Mazzone entered a report and

recommendation. ECF No. 5. In that report and recommendation, the

magistrate judge recommends that the petitioner’s petition (ECF

No. 1) be dismissed without prejudice          Id. at 2.

     Following that report and recommendation, the petitioner filed

a motion titled “Motion for Clarification.” ECF No. 8. This Court

will construe this motion as objections to the magistrate judge’s

report   and   recommendation.     In    his   motion   (ECF   No.   8),   the

     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
petitioner indicates that he has a tenth grade education, and that

he has been trying to address his concerns by filing grievances.

Id. at 1.   He states that the BOP is trying to kill him, by not

providing medical attention, and that the staff will not allow him

to exhaust his administrative remedies.      Id.   He further contends

that he is being denied a First Amendment right.           Id. at 2.

Petitioner indicates that he does not understand why he cannot use

this instant petition to challenge his conditions of confinement.

Id.

      For the reasons set forth below, the report and recommendation

of the magistrate judge (ECF No. 5) is affirmed and adopted, the

petitioner’s objections (ECF No. 8) are overruled.

                         II.   Applicable Law

      Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which the petitioner objected.         As to those findings to which

objections were not filed, all findings and recommendations will be

upheld unless they are “clearly erroneous or contrary to law.”     28

U.S.C. § 636(b)(1)(A).   As the Supreme Court of the United States

stated in United States v. United States Gypsum Co., “a finding is

‘clearly erroneous’ when although there is evidence to support it,


                                   2
the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

333 U.S. 364, 395 (1948).          Because the petitioner filed objections

to   the    report       and    recommendation,         the        magistrate   judge’s

recommendation will be reviewed de novo.

                                 III.     Discussion

     A petition filed pursuant to 28 U.S.C. § 2241, is used to

attack     the   manner    in    which    a       sentence    is    executed,    and    is

appropriate where a prisoner challenges the fact or duration of his

confinement rather than the conditions of that confinement.                            The

magistrate       judge    correctly      stated      that    petitioner’s       petition

pertains to his conditions of confinement, which is “not an attack

on, nor . . . related in any way to, the execution of his

sentence.”        Id.     The magistrate judge properly indicated that

petitioner’s claim should have been raised in a civil rights

complaint.       Id.

                                 IV.     Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 5) is AFFIRMED and ADOPTED, and

the petitioner’s objections (ECF No. 8) are overruled.                            It is

further    ORDERED       that   this    civil      action     be    DISMISSED    WITHOUT

PREJUDICE and STRICKEN from the active docket of this Court.2


     2
      Petitioner has since filed an action based on Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971) that addresses his medical complaints. See Civil Action No.

                                              3
Also, petitioner’s motion for leave to proceed in forma pauperis

(ECF No. 2) is DENIED AS MOOT.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.     Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:   June 27, 2019



                                 /s/ Frederick P. Stamp, Jr.
                                 FREDERICK P. STAMP, JR.
                                 UNITED STATES DISTRICT JUDGE




5:19CV167. Therefore, petitioner’s petition (ECF No. 1) may also
be DENIED AS MOOT.

                                   4
